IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10442
                         Summary Calendar


                           CHRIS MCNUTT,

                                                 Plaintiff-Appellant,

                              versus

                     OLEN MANNING; MIKE COKER,

                                             Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CV-1741-H
                        --------------------
                          December 18, 2000
Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Chris McNutt appeals the district court’s order granting

summary judgment to Olen Manning and Mike Coker, denying his claims

under 42 U.S.C. § 1983 and state law concerning the search and

seizure of his vehicles and vehicle salvage parts, located in the

front and back of his house, and his arrest.      McNutt argues that

the district court erred in holding that Manning and Coker were

entitled to qualified immunity from liability for his § 1983 claims

and state law claims concerning the search and seizure and his

arrest.   He argues that Manning and Coker did not have probable

cause or a warrant to search his vehicles and parts in front or


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
behind his house and that he did not consent to the search and

seizure.    Because administrative searches of salvage yards are

exceptions to the warrant requirement of the Fourth Amendment,

Manning and Coker did not violate McNutt’s Fourth Amendment rights

by searching the vehicles and parts in front and behind McNutt’s

house.    See United States v. Thomas, 973 F.2d 1152, 1155 (5th Cir.

1992); see also Tex. Rev. Stat. Ann. art. 6687–2(j)(West Supp

2000); Tex. Rev. Stat. Ann. art. 6687-1a(17)(West Supp. 2000).

      McNutt argues that the district court erred in holding that

Manning    and   Coker   were     entitled      to    qualified   immunity   from

liability for conversion of his property.                  Because Manning and

Coker were lawfully on McNutt’s property and had probable cause to

associate the vehicles and parts with criminal activity, the

seizure of the vehicles and parts was appropriate. See Thomas, 973
F.2d at 1156.     McNutt has not shown that the defendants are liable

for conversion of his property.               See Varel Mfg. Co. v. Acetylene

Oxygen Co., 990 S.W.2d 486, 496 (Tx. App. 1999).

      McNutt argues that the district court erred in holding that

Manning    and   Coker   were     entitled      to    qualified   immunity   from

liability for false arrest.           Because McNutt has not shown that

Manning and Coker “knowingly provided false information to secure

the   arrest     warrant[]   or    gave       false   information   in   reckless

disregard of the truth,” they have not shown that Manning and Coker

are liable for false arrest.         See Freeman v. County of Bexar, 210
F.3d 550, 553 (5th Cir. 2000).

      AFFIRMED.


                                          2